       Case 3:17-md-02796-CRB Document 466-1 Filed 10/26/20 Page 1 of 7




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
See Attachment


Name(s) of counsel (if any):
Warren T. Burns, see attachment for complete list of counsel.



Address: 900 Jackson Street, Suite 500, Dallas, Texas 75202
Telephone number(s): 469-904-4550
Email(s): wburns@burnscharest.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
See Attachment


Name(s) of counsel (if any):
See Attachment



Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        Rev. 12/01/2018
       Case 3:17-md-02796-CRB Document 466-1 Filed 10/26/20 Page 2 of 7




                   REPRESENTATION STATEMENT ATTACHMENT

Appellants

Audubon Imports, LLC, d/b/a Mercedes Benz of Baton Rouge,
Autohaus Acquisition, Inc.,
Estate Motors, Inc.,
Powders Automobiles, Inc., f/k/a Powders Volkswagen, Inc., and Powders Volkswagen
Audi, Inc.,
Team Imports, LLC d/b/a Team Audi and Team VW,
Tom Schmidt,
Wyoming Valley Motors, Inc. d/b/a Wyoming Valley BMW, and
Bronsberg & Hughes Pontiac, Inc. d/b/a Porsche Wyoming Valley, individually and on
behalf of all others similarly situated,


Counsel for Appellants

Warren T. Burns
wburns@burnscharest.com
Will Thompson
wthompson@burnscharest.com
BURNS CHAREST, LLP
900 Jackson Street, Suite 500
Dallas, TX 75202
Tel: (469) 904-4550 / Fax: (469) 444-5002

James R. Martin
Jennifer Duncan Hackett
ZELLE LLP
1775 Pennsylvania Avenue, NW, Suite 375
Washington, D.C. 20006
Tel: 202-899-4100
E-mail: jmartin@zelle.com
E-mail: jhackett@zelle.com

Jonathan R. MacBride
ZELLE LLP
401 Plymouth Road, Suite 120 Plymouth Meeting, PA 19462
Tel: 484-532-5330
E-mail: jmacbride@zelle.com

Christopher T. Micheletti
Judith A. Zahid
Qianwei Fu
ZELLE LLP
      Case 3:17-md-02796-CRB Document 466-1 Filed 10/26/20 Page 3 of 7




44 Montgomery Street, Suite 3400 San Francisco, CA 94104
Tel: 415-693-0700
E-mail: cmicheletti@zelle.com
E-mail: jzahid@zelle.com
E-mail: qfu@zelle.com

Jeffrey M. Scafaria, Esq.
SCAFARIA LAW
2000 Market Street, Suite 1440
Philadelphia, PA 19103
215-800-1083
E-mail: Jeff@ScafariaLaw.com

Dennis M. George
ARANGIO GEORGE, LLP
2000 Market Street, Suite 1440
Philadelphia, PA 19103
Tel: 215-567-1999
E-mail: dgeorge@arangiogeorge.com

Eric L. Chase
Ronald J. Campione
BRESSLER, AMERY & ROSS, P.C.
325 Columbia Turnpike
Florham Park, New Jersey 07932
P.O. Box 1980
Morristown, New Jersey 07962
(973) 514-1200
echase@bressler.com
rcampione@bressler.com

Donald C. Klawiter, Esq.
KLAWITER PLLC
2101 L Street, NW, Suite 800
Washington, DC 20017
(202) 468-5222
don@klawiterpllc.com

William A. Kershaw, Esq.
Ian J. Barlow, Esq.
KERSHAW, COOK & TALLEY, P.C. 401 Watt Avenue
Sacramento, CA 95864
(916) 779-7000
bill@kctlegal.com
ian@kctlegal.com
      Case 3:17-md-02796-CRB Document 466-1 Filed 10/26/20 Page 4 of 7




Thomas P. Thrash
THRASH LAW FIRM, P.A.
1101 Garland Street
Little Rock, AR 72201
Tel: (501) 374-1058
Fax: (501) 374-2222
tomthrash@thrashlawfirmpa.com

Isaac L. Diel
SHARP LAW LLP
Financial Plaza
6900 College Blvd, Suite 285
Overland Park, Kansas 66211
Tel: (913) 661-9931
Fax: (913) 661-9935
Email: idiel@midwest-law.com

Charles D. Gabriel
CHALMERS & ADAMS, LLC
North Fulton Satellite Office
5755 North Point Parkway,
Suite 96 Alpharetta, Georgia 30022
Tel: (678) 735-5903
Fax: (678) 735-5905
cdgabriel@cpblawgroup.com

Larry D. Lahman
MITCHELL DECLERCK
202 West Broadway Avenue
Enid, OK 73701
Tel: (580) 234-5144
Fax: (580) 234-8890
larry.lahman@sbcglobal.net

Stephen B. Murray, Sr.
Stephen B. Murray, Jr.
MURRAY LAW FIRM
650 Poydras Street, Suite 2150
New Orleans, Louisiana 70130
Tel: (504) 525-8100
Fax: (504) 584-5249
smurray@murray-lawfirm.com
smurrayjr@murray-lawfirm.com

Michelle A. Parfitt
ASHCRAFT & GEREL, LLP
      Case 3:17-md-02796-CRB Document 466-1 Filed 10/26/20 Page 5 of 7




Ashcraft & Gerel, LLP
1825 K Street NW, Suite 700
Washington, DC 20006
Office: 202.783.6400
Mobile: 202.669.0032
Fax: 202.416.6392
Mparfitt@ashcraftlaw.com


Appellees

Bayerische Motoren Werke Aktiengesellschaft (BMW AG),
BMW(US) Holding Corp.,
BMW of North America, LLC,

Counsel for BMW Appellees

Daniel M. Wall (Bar No. 102580)
Belinda S Lee (Bar No. 199635)
Alicia R. Jovais (Bar. No. 296172)
Elizabeth H. Yandell
505 Montgomery Street, Suite 2000
San Francisco, CA 94111-6538
Telephone: +1.415.391.0600
Facsimile: +1.415.395.8095
Email: Dan.Wall@lw.com
Belinda.Lee@lw.com
Alicia.Jovais@lw.com
Elizabeth.Yandell@lw.com

Michael Lacovara (Bar No. 209279)
885 Third Avenue
New York, NY 10022-4834
Telephone: +1.212.906-1200
Facsimile: +1.212.751-4864
Email: Michael.Lacovara@lw.com


Volkswagen AG,
Volkswagen Group of America, Inc. d/b/a Volkswagen of America, Inc.
Audi of America, Inc.,
Audi Aktiengesellschaft (Audi AG),
Audi of America, LLC,
Dr. Ing. h.c. F. Porsche AG,
Porsche Cars of North America, Inc.,
       Case 3:17-md-02796-CRB Document 466-1 Filed 10/26/20 Page 6 of 7




Counsel for Volkswagen Appellees

Sharon L. Nelles (pro hac vice)
Steven L. Holley (pro hac vice)
Suhana S. Han (pro hac vice)
125 Broad Street
New York, NY 10004
Tel: 212-558-4000
Fax: 212-558-3588
Email: nelless@sullcrom.com
holleys@sullcrom.com
hans@sullcrom.com

Amanda F. Davidoff (pro hac vice)
Samantha F. Hynes (pro hac vice)
1700 New York Avenue, NW
Washington, D.C. 20006
Tel: 202-956-7500
Fax: 202-293-6330
Email: davidoffa@sullcrom.com
hyness@sullcrom.com

Daimler Aktiengesellschaft (Daimler AG),
Daimler North America Corporation,
Mercedes-Benz U.S. International, Inc.,
Mercedes-Benz Vans, LLC,
Mercedes-Benz USA, LLC

Counsel for Daimler and Mercedes-Benz Appellees

Shon Morgan (Bar No. 187736)
Adam Bryan Wolfson (Bar No. 262125)
Kevin Y. Teruya (Bar No. 235916)
865 South Figueroa Street, 10th Floor
Los Angeles, CA 90017-2543
Tel: 213-443-3000
Fax: 213-443-3100
Email: shonmorgan@quinnemanuel.com
adamwolfson@quinnemanuel.com
kevinteruya@quinnemanuel.com

Richard I. Werder, Jr. (pro hac vice)
Josef Teboho Ansorge (pro hac vice)
51 Madison Avenue, 22nd Floor
New York, NY 10010
Tel: 212-849-7000
      Case 3:17-md-02796-CRB Document 466-1 Filed 10/26/20 Page 7 of 7




Fax: 212-849-7100
Email: rickwerder@quinnemanuel.com
josefansorge@quinnemanuel.com

Eric J. Knapp (Bar No. 214352)
Troy Masami Yoshino (Bar No. 197850) 2
SQUIRE PATTON BOGGS (US) LLP
75 Battery Street, Suite 2600
San Francisco, CA 94111
Tel: 415-954-0200
Fax: 415-393-9887
Email: Eric.Knapp@squirepb.com
troy.yoshino@squirepb.com
